                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




                                                                                   USDC SDNY
                                                                                   DOCUMENT
February 18, 2020                                                                  ELECTRONICALLY FILED
                                                                                   DOC #: _________________
                                                                                                 2/18/2020
                                                                                   DATE FILED: ______________
VIA ECF


The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 15C
New York, New York 10007


Re:    Traynor v. Paul Fredrick Menstyle, LLC: Case No. 1:19-cv-06216-LJL

Dear Judge Liman:

We represent defendant Paul Fredrick Menstyle, LLC (“Defendant”) in the above-referenced matter. We
write, jointly on behalf of the parties to respectfully request the Court to stay all deadlines for forty-five (45)
days, from February 18, 2020 to April 3, 2020

The requested stay will permit the parties to finalize efforts to bring about the voluntary dismissal of all
claims asserted in this action without further litigations. Once finalized the parties shall file a Stipulation of
Dismissal with the Court.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)
                                                           APPLICATION GRANTED. A status conference is
                                                           also scheduled for April 6, 2020 at 10:00 a.m.

                                                           SO ORDERED. 2/18/2020.
